Title: From George Washington to Charles Thomson, 5 April 1785
From: Washington, George
To: Thomson, Charles



Dear Sir,
Mt Vernon 5th April 1785.

In the latter part of last Spring, the Commissioners appointed to attend the embarkations at New York, previous to the evacuation of the city, made a report of their proceedings to me, accompanied by a voluminous list of the Slaves which had left that place. Soon after having the pleasure of Mr Reeds company here, he informed me in conversation, that the list I had received was a duplicate of what had been sent to Congress; upon which I filed it with my public papers.
By the last Post he says he had been under a mistake, & wished me to forward the papers which are in my hands, to Congress. This I most assuredly would have done, but they are too bulky for the mail, & liable to much injury from the nature of such a carriage. However I will wait your direction, after acquainting you that two of the Commrs, Egbert Benson Esqr. & Lieut: Colo. Smith, with the Secretary Mr Saml Inches (& undoubtedly the papers from which the report, & proceedings were founded) are in N: York. If notwithstanding it is necessary to resort to me, the originals (for it is not in my power to make copies) shall be sent; altho it will make a chasm in my files, & disappoint many who apply to them for information respecting their negroes. With great esteem & regard I am Dr Sir &c.

G: Washington

